—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Thomas, J.), dated June 20, 2000, as denied their motion for partial summary judgment on the issue of liability.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the plaintiffs’ motion for partial summary judgment on the issue of liability for violation of Labor Law § 240 (1). Issues of fact exist regarding whether the boards placed across an opening in the floor of the building under construction provided proper protection, and whether the actions of the injured plaintiff were the sole proximate cause of the accident (see, Lardaro v New York City Bldrs. Group, 271 AD2d 574; Bahrman v Holtsville Fire Dist., 270 AD2d 438). Ritter, J. P., Thompson, Friedmann, H. Miller and Feuerstein, JJ., concur.